Exhibit 10.31

 

AMENDMENT TO 2002 INDEPENDENT CONTRACTOR CONSULTANCY
AGREEMENT

 

This Amendment to the 2002 Independent Contractor Consultancy Agreement (the
“Consultancy Agreement”, attached hereto) is made and entered into effective
August 21, 2003, by and between Ross Stores, Inc. (the “Company”) and Stuart G.
Moldaw (the “Consultant”).  The Company and the Contractor previously entered
into the Consulting Agreement, which became effective April 1, 2002 and which
continues in effect through March 31, 2005.  It is now the intention of the
Company and the Contractor to amend the Consultancy Agreement as set forth
below.  Accordingly, the Company and the Contractor now amend the Consultancy
Agreement as follows:

 

A.                      Amendments.

 

Paragraph 1.2(a) will be amended to add the following sentence to the existing
paragraph:

 

“Beginning the calendar quarter starting October 2003, Consultant’s quarterly
payment will increase from $20,000 to $25,000 per calendar quarter, payable on
the first day of each calendar quarter.”

 

Paragraph 1.2(c) will be amended in its entirety to read as follows:

 

“Consultant understands that he is receiving the above increase in his quarterly
payment in lieu of Ross continuing to pay the premiums of the Split-Dollar Life
Insurance Policy No. L86920003 with AIG Life Insurance Company (the “Policy”),
which the Company has otherwise agreed to pay through the completion date of
this Agreement.  In the event the Company resumes paying such premium on behalf
of Consultant, Consultant’s quarterly payments will revert back to their
original levels of $20,000.00 per calendar quarter.”

 

Paragraph 4.4 will be amended in its entirety to read as follows:

 

“4.4  Complete Understanding: Modification.  This Agreement and any amendments
thereto constitute the complete and exclusive understanding and agreement of the
parties and supersedes all prior understandings and agreement, whether written
or oral, with respect to the subject matter hereof.  Any waiver, modification or
further amendment of any provision of this Agreement or the First Amendment will
be effective only if in writing and signed by the parties hereto.”

 

B.                      No Other Modifications.

 

Except as modified by this Amendment, the Independent Contractor Consultancy
Agreement which became effective April 1, 2002, and all provisions in that
agreement, shall remain in force as provided therein.

 

--------------------------------------------------------------------------------


 

The parties have executed this Amendment on the date(s) shown below.

 

 

ROSS STORES, INC.
    (the “Company”)

 

STUART G. MOLDAW
       (“Consultant”)

 

 

 

 

 

 

 

 

 

By:

 /s/ Michael Balmuth

 

By:

 /s/ Stuart G. Moldaw

 

 

Name:

 Michael Balmuth

 

Date:

 9/4/03

 

 

Title:

 Vice Chairman and CEO

 

 

 

 

 

Date:

 9-10-03

 

 

 

 

 

--------------------------------------------------------------------------------